Case 0:20-cv-60090-XXXX Document 1 Entered on FLSD Docket 01/15/2020 Page 1 of 8



                             UNITED STATES DISTRICT COURT
                             SOUTHEN DISTRICT OF FLORIDA
                                       CASE NO.:

  DIANA SANTIAGO,

         Plaintiff,

  v.

  DMD RESTAURANT GROUP LLC d/b/a TWIN PEAKS,
  a Florida Limited Liability Company

        Defendant.
  ______________________________________________/

                                         COMPLAINT

         Plaintiff, DIANA SANTIAGO (“SANTIAGO” or Plaintiff), by and through her

  undersigned counsel, hereby files this Complaint against Defendant, DMD RESTAURANT

  GROUP LLC d/b/a TWIN PEAKS (hereinafter, “DMD” or “Defendant”) and says:

                                 JURISDICTION AND VENUE

         1.      This action is brought against Defendant for its unlawful employment practices

  pursuant to the Title VII of the Civil Rights Act of 1964 (“Title VII”), amended by the

  Pregnancy Discrimination Act of 1978 (“PDA”), 42 U.S.C. §§ 2000e, et seq., and the Florida

  Civil Rights Act (“FCRA”), Chapter 760, Florida Statutes.

         2.      This Court has jurisdiction of the claims herein pursuant to 28 U.S.C. §§ 1331,

  1343, and 1367.

         3.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) and (c), because

  Plaintiff was employed by Defendant in this District; because Defendant, at all material times,

  conducted and continues to conduct business in the Southern District of Florida; because the




                                                1
Case 0:20-cv-60090-XXXX Document 1 Entered on FLSD Docket 01/15/2020 Page 2 of 8



  actions which give rise to Plaintiff’s claims happened within the Southern District of Florida; and

  because Defendant is subject to personal jurisdiction herein.

         4.      All conditions precedent to this action have been performed or waived.

                                               PARTIES

         5.      Plaintiff is a resident of Broward County, Florida, over the age of 18 years and

  otherwise suis juris. During all times relevant to this Complaint, Plaintiff was employed by

  Defendant as a server.

         6.      Plaintiff is a female and is a member of a class protected under the PDA and the

  FCRA because the terms, conditions, and privileges of her employment were altered because of

  her sex and/or pregnancy.

         7.      Defendant DMD is a Florida Limited Liability Company organized and existing

  under and by virtue of the laws of Florida and registered to do business within Florida, with its

  principal place of business in Broward County, Florida. Defendant has, at all times material

  hereto, conducted substantial and continuous business within the Southern District of Florida,

  and is subject to the laws of the United States and the State of Florida.

         8.      Defendant has, at all times material, employed 15 or more employees for each

  working day in each of twenty or more calendar weeks in the current or preceding year in

  accordance with Title VII and the FCRA (42 U.S.C. §2000e(b); Fla. Stat. §760.02(7)).

         9.      Plaintiff has exhausted her administrative remedies by filing a timely charge of

  discrimination against Defendant with the Equal Employment Opportunity Commission

  (“EEOC”) which was dually filed with the Florida Commission on Human Relations (“FCHR”)

  pursuant to the work-sharing agreement between the EEOC and the FCHR.




                                                    2
Case 0:20-cv-60090-XXXX Document 1 Entered on FLSD Docket 01/15/2020 Page 3 of 8



         10.     Plaintiff filed her charge on or about March 12, 2019, which was no more than

  300 days after the last discriminatory event occurred, to wit: December 1, 2018.

         11.     Plaintiff was issued a Notice of Right to Sue on November 15, 2019. This suit is

  filed in accordance with that Notice and within the applicable 90-day time limitation (a copy of

  the Notice is attached hereto as Exhibit “A”).

         12.     The EEOC did not issue a finding on Plaintiff’s charge within 180 days of the

  filing of said charge, and therefore terminated its processing of said charge.

                                         GENERAL ALLEGATIONS

         13.     Plaintiff worked for Defendant as a server from June 2018 until her termination

  on or about December 1, 2018.

         14.     In November 2018, Plaintiff’s pregnancy started to show, and customers started to

  realize that Plaintiff was pregnant.

         15.     Due to the pregnancy, Plaintiff sometimes experienced nausea towards midnight,

  so she asked to leave early before finishing her shift, putting Defendant on notice of her

  pregnancy.

         16.     On or about December 1, 2018, Plaintiff was terminated for allegedly serving

  alcohol to underage customers on November 25, 2018.

         17.     Between November 25, 2018 and December 1, 2018, Plaintiff was never advised

  of the alleged incident, and she worked her shifts as usual.

         18.     Plaintiff does not recall serving alcohol to any underage customers.

         19.     Based on knowledge and belief, Defendant does not have a no tolerance policy,

  and certain servers who actually served alcohol to underage customers were not terminated.




                                                   3
Case 0:20-cv-60090-XXXX Document 1 Entered on FLSD Docket 01/15/2020 Page 4 of 8



          20.     Defendant had no legitimate, non-discriminatory reason for terminating Plaintiff.

  However, even if Defendant could proffer a reason for terminating Plaintiff, her sex and

  especially her pregnancy was, at minimum, a motivating factor in Defendant’s decision to

  terminate Plaintiff’s employment.

          21.     Plaintiff has retained the undersigned firm to prosecute this action on her behalf

  and has agreed to pay it a reasonable fee for its services.

          22.     Plaintiff is entitled to her reasonable attorneys’ fees and costs if they are

  prevailing parties in this action.

                COUNT I: VIOLATION OF THE CIVIL RIGHTS ACT OF 1964
                     (DISCRIMINATION BASED ON PREGNANCY)

          23.     Plaintiff re-alleges and re-avers paragraphs 1 – 22 as fully set forth herein.

          24.     Plaintiff brings this action under the PDA, 42 U.S.C. §2000e(k) for damages

  caused by Defendant’s unlawful employment practices against Plaintiff.

          25.     Plaintiff is a member of a protected class at the time the discriminatory actions

  took place, to wit: a pregnant female.

          26.     Plaintiff was terminated by Defendant soon after her pregnancy became visible.

  The reason proffered for Plaintiff’s termination was for allegedly serving alcohol to underage

  customers, but other similarly-situated servers were not terminated.

          27.     Defendant’s proffered reason for Plaintiff’s termination is pretextual.

          28.     The action taken by Defendant by and through its managers, and/or agents, were

  done because of Plaintiff’s pregnancy.

          29.     Even if Defendant had a legitimate, non-discriminatory reason, Plaintiff’s

  pregnancy was, at minimum, a motivating factor in Defendant’s decision for her termination.




                                                    4
Case 0:20-cv-60090-XXXX Document 1 Entered on FLSD Docket 01/15/2020 Page 5 of 8



          30.    Plaintiff’s termination constituted an adverse employment action under the

  FCRA.

          31.    Defendant’s general manager acted with intentional disregard for Plaintiff’s rights

  as a woman and a person protected under Title VII. Defendant, by and through its officers,

  and/or supervisors, authorized, condoned, and/or ratified the unlawful conduct of its general

  manager, and/or other employees.

          32.    Plaintiff is entitled to such affirmative relief as may be appropriate, including, but

  not limited to, lost wages, benefits, and compensation for emotional distress, pursuant to the

  provisions of Title VII of the Civil Rights Act of 1964, § 706(g) as a direct result of Defendant’s

  discriminatory actions.

          33.    Plaintiff, based on information and belief, alleges that Defendant’s actions were

  done with malice, and with disregard for her protected rights under the Title VII, amended by the

  PDA. Defendant, by and through its officers, and/or supervisors, authorized condoned and/or

  ratified the unlawful discriminatory employment practices of its general manager. Therefore,

  Plaintiff is also entitled to punitive damages from Defendant in a sum according to proof at trial.

          WHEREFORE, Plaintiff DIANA SANTIAGO requests that:

                 a) The Court grant Plaintiff judgment against Defendant to compensate her for

                     past and future pecuniary losses, including injury to her professional

                     reputation, and emotional pain and suffering caused by Defendant's

                     discriminatory treatment in an amount to be determined at trial and in

                     accordance with the Civil Rights Act of 1964, § 706(g);

                 b) The Court award Plaintiff the costs of this action, together with her reasonable

                     attorneys' fees incurred herein, pursuant to contract and/or statute; and



                                                   5
Case 0:20-cv-60090-XXXX Document 1 Entered on FLSD Docket 01/15/2020 Page 6 of 8



                 c) The Court award Plaintiff such other and further relief as the Court deems

                     appropriate.

                           COUNT II: VIOLATION OF THE FCRA
                       (DISCRIMINATION BASED ON PREGNANCYU)

          34.    Plaintiff re-alleges and re-avers paragraphs 1 – 22 as fully set forth herein.

          35.    Plaintiff brings this action under the FCRA. § 760.01 et seq., for damages caused

  by Defendant’s unlawful employment practices against Plaintiff.

          36.    Plaintiff was a member of a protected class under the FCRA at the time the

  discriminatory actions took place, to wit: a pregnant female.

          37.    Plaintiff was terminated by Defendant soon after her pregnancy became visible.

  The reason proffered for Plaintiff’s termination was for allegedly serving alcohol to underage

  customers, but other similarly-situated servers were not terminated.

          38.    Defendant’s proffered reason for Plaintiff’s termination is pretextual.

          39.    The action taken by Defendant by and through its managers, and/or agents, were

  done because of Plaintiff’s pregnancy.

          40.    Even if Defendant had a legitimate, non-discriminatory reason, Plaintiff’s

  pregnancy was, at minimum, a motivating factor in Defendant’s decision for her termination.

          41.    Plaintiff’s termination constituted an adverse employment action under the

  FCRA.

          42.    Defendant’s general manager acted with intentional disregard for Plaintiff’s rights

  as a woman and a person protected under Title VII. Defendant, by and through its officers,

  and/or supervisors, authorized, condoned, and/or ratified the unlawful conduct of its general

  manager, and/or other employees.




                                                   6
Case 0:20-cv-60090-XXXX Document 1 Entered on FLSD Docket 01/15/2020 Page 7 of 8



         43.     Plaintiff is entitled to such affirmative relief as may be appropriate, including, but

  not limited to, lost wages, benefits, and compensation for emotional distress, pursuant to the

  provisions of Title VII of the Civil Rights Act of 1964, § 706(g) as a direct result of Defendant’s

  discriminatory actions.

         44.     Plaintiff, based on information and belief, alleges that Defendant’s actions were

  done with malice, and with disregard for her protected rights under the Title VII, amended by the

  PDA. Defendant, by and through its officers, and/or supervisors, authorized condoned and/or

  ratified the unlawful discriminatory employment practices of its general manager. Therefore,

  Plaintiff is also entitled to punitive damages from Defendant in a sum according to proof at trial.

         WHEREFORE, Plaintiff DIANA SANTIAGO requests that:

                 a) The Court grant Plaintiff judgment against Defendant to compensate her for

                     past and future pecuniary losses, including injury to her professional

                     reputation, and emotional pain and suffering caused by Defendant's

                     discriminatory treatment in an amount to be determined at trial and in

                     accordance with the FCRA;

                 b) The Court award Plaintiff the costs of this action, together with her reasonable

                     attorneys' fees incurred herein, pursuant to contract and/or statute; and

                 c) The Court award Plaintiff such other and further relief as the Court deems

                     appropriate.




                                                   7
Case 0:20-cv-60090-XXXX Document 1 Entered on FLSD Docket 01/15/2020 Page 8 of 8



                                   DEMAND FOR JURY TRIAL

         Plaintiff DIANA SANTIAGO hereby demands trial by jury on all issues and all counts of

  this Complaint so triable as a matter of right.

  Dated: January 15, 2020

                                                    LAW OFFICES OF CHARLES EISS, P.L.
                                                    Attorneys for Plaintiff
                                                    7951 SW 6th Street, Suite 112
                                                    Plantation, Florida 33324
                                                    (954) 914-7890 (Office)
                                                    (855) 423-5298 (Facsimile)

                                         By:        /s/ Charles M. Eiss
                                                    CHARLES M. EISS, Esq.
                                                    Fla. Bar #612073
                                                    chuck@icelawfirm.com
                                                    TIEXIN YANG, Esq.
                                                    Fla. Bar #1010651
                                                    tiexin@icelawfirm.com




                                                      8
